Case
 Case20-10343-LSS
      20-10343-LSS Doc
                    Doc837-2
                        758 Filed
                             Filed06/02/20
                                   06/11/20 Page
                                             Page11ofof22
Case
 Case20-10343-LSS
      20-10343-LSS Doc
                    Doc837-2
                        758 Filed
                             Filed06/02/20
                                   06/11/20 Page
                                             Page22ofof22
